FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                         Court of Appeals No. 12-13-00038-CV

                               Trial Court No. 08-CV-30,215

Joaquin Independent School District

Vs.

Shelby County Appraisal District, Shelby County Appraisal Review
Board, Shelbyville Independent School District, Bobby Pigg, in his
official capacity as Chief Appraiser of the Shelby County Appraisal
District, Roy Masterson, in his official capacity as Chairman of the
Shelby County Appraisal Review Board, and Charles Rushing, as
Chairman of the Shelby County Appraisal Review Board
DOCUMENTS FILED                         AMOUNT       FEE PAID BY
Motion fee                                  $15.00   Wayne Haglund
Motion fee                                  $10.00   Wayne Haglund
Motion fee                                  $10.00   WM C. Bednar
Motion fee                                  $10.00   Haglund Law Firm
Motion fee                                  $10.00   WM C. Bednar
Motion fee                                  $10.00   Guidry, Bates & Hoyt
Motion fee                                  $10.00   Haglund Law Office
Motion fee                                  $10.00   Stephen Walker
Reporter's record                          $252.25   Unknown
Clerk's record                           $1,350.00   Unknown
Supreme Court chapter 51 fee                $50.00   Haglund Law Firm
Filing Fee for New Appeal                  $100.00   Haglund Law Firm
Indigent                                    $25.00   Haglund Law Firm
TOTAL:                                   $1,862.25
                                                                                  FILE COPY

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 21st day of May 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk